Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1a and the bearing portion of figure 1b are showing parts in sectional view however no hatching has been provided.  Hatching is required under 37 CFR 1.84(h)(3).
Figure 1b also labels shaft 14 however it does not appear that a shaft is shown in this drawing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the triboelectric coating on the primary sliding path (the curved path between 11 and 12) must be shown or the feature(s) canceled from the claim(s).  More specifically the drawings only show the coating along the secondary path with the corresponding transponder connected to the coating, the drawings do not show the layer on the curved surface and how in this configuration a transponder would be connected to the layer without interfering with the movement that the curved surface allows for (pivoting) (this configuration is set forth as an alternative in claim 1 and specifically called forth in claim 5).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities:  Paragraph 0063 states “consult the document [1] cited at the end of the description” however no document is cited at the end of description, there is a US PGPub cited earlier in the description.  Is Applicant referencing this US PGPub?  If so it is suggested that paragraph 0063 be amended to reference the publication directly by its number.  
Appropriate correction is required.
Claim Objections
Claims 1-3, 5, 6, 8, 11 and 13 are objected to because of the following informalities:  
Claim 1, line 5, “rotated” should be - -rotate- -.
Claim 1, lines 6 and 12, “rolling contact” should be - -sliding contact- - as the bearing is a plain bearing defined as having sliding paths.
Claim 1, line 7, it is suggested that the phrase “of a split path” be removed.  The disclosure uses “split path” in reference to a system that has two sliding contact areas but 
Claim 1, line 13, “of the split path” should also be removed.
Claim 1, the clause spanning lines 15-18 should read - -wherein one of the primary or secondary sliding paths includes a triboelectric layer coated on one of the inner and outer surfaces defining the respective sliding path so that when the respective sliding path is engaged the triboelectric layer generates, by friction, an electrical current, and- -.
Claim 2, the phrase “RFID transponder configured…via a receiver” is grammatically awkward and could be read as if a receiver is transmitting which is not what a receiver does.  This should read - -RFID transponder configured to send the signal to a receiver of the failure detection system- -.
Claim 3, “rotation according to” should be deleted so that the last line of the claim reads - -sliding path engages when the primary sliding path fails- -.
Claim 5, lines 3-5, “if no signal is received…is in failure” should read - - if no signal is received from the transmitter by the failure detection system this would indicate that the primary sliding path is in failure- -, using this language would also resolve the antecedent basis issue below.
Claim 6, lines 3-5, “if a signal is received…is in failure” should read - - if a signal is received from the transmitter by the failure detection system this would indicate that the primary sliding path is in failure- -, using this language would also resolve the antecedent basis issue below.
Claim 8 a module does not necessarily collect the data, it is the receiver that does the collecting and the module does the processing, to better reflect this and avoid confusion claim 8 should read - -wherein the failure detection system is connected to a prediction module that can calculate a remaining lifetime of the respective sliding path with which the triboelectric is associated based on the signal received by the failure detection system- -. 
Claim 11, - -and- - should be inserted prior to “Chromium”.
Claim 13, - -and- - should be inserted prior to “landing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the transmission means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read - -the transmitter comprises- -.
Claims 5 and 6 also recite the limitation "the transmission means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read - -the transmitter - -.
Regarding claim 9, it is unclear how an actuator is “optimized” depending on the slide path engaged and it is also unclear how the bearing assembly itself is being actuated.  Where does the actuator connect to the bearing?  And how is an actuator “optimized”.  Turning to the specification what is occurring is the detection system includes an optimization loop that is then used to adjust the force of the actuator, so the actuator is a standard actuator that is then controlled in a specific manner, not an “optimized actuator”.  The claim as currently phrased is omitting the essential fact that the actuator is being controlled by an optimization loop within the detection system and appears as if the actuator is directly connected to the bearing when in fact it is part of the hinge assembly (actuator that operates flap etc.).  To better align with the disclosure and to provide better clarity as to what is actually happening the claim should read - -wherein the fail detection system comprises an optimization loop that adjusts an actuation load applied by an actuator based on the sliding path that is engaged- -.
Allowable Subject Matter
Claims 1, 3, 4, 7, 8 and 10-13, pending correction for the objections above, are allowed.  Claims 2, 5, 6 and 9 would be allowable pending correction for the rejections under 35 USC 112(b) above.
Response to Arguments
The arguments and amendments have overcome the prior issues raised, however in reviewing the application other issues have been noted resulting in new objects and rejections.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656